Citation Nr: 0704564	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fracture of orbit of the right eye.

2.  Entitlement to service connection for impaired vision in 
the left eye, as secondary to a disability of the right eye.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel




INTRODUCTION

The veteran had honorable active duty from July 1972 to March 
1975.  He also had a period of active duty from May 1981 to 
August 1985.  The character of discharge for this second 
period of service was determined in a June 1995 decision to 
be under dishonorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The record reflects that the veteran is seeking service 
connection for a fracture of the orbit of the left eye and 
may be seeking service connection for impaired vision in the 
right eye s secondary to left eye disability.  These matters 
have not been addressed by the RO.  Therefore, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran is not seeking service connection for a fracture 
of the orbit of the right eye or secondary service connection 
for impaired vision in his left eye.


CONCLUSION OF LAW

The Board does not have jurisdiction over the issue of 
entitlement to service connection for impaired vision in the 
left eye as secondary to right eye disability or the issue of 
whether new and material evidence has been presented to 
reopen a claim for service connection for a fracture of the 
orbit of the right eye.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  In the 
case at hand, the veteran is seeking service connection for a 
fracture of the orbit of the left eye.  In addition, he may 
be seeking service connection for impaired vision in his 
right eye as secondary to the left eye disability.  He is not 
seeking service connection for a fracture of the orbit of the 
right eye or secondary service connection for impaired vision 
in his left eye.  Since the RO has inappropriately developed 
these matters for appellate review, they will be dismissed. 

ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


